Citation Nr: 1139603	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2005, June 2006, and July 2006,  the Veteran was notified of the information and evidence necessary to substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a letter dated in June 2008.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Subsequently, his claim was readjudicated by way of a October 2008 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

The Veteran claims that his service-connected PTSD is more severe than what is reflected by the currently assigned 50 percent disability rating.  By way of brief history, the Veteran was granted service connection for PTSD by way of an October 2002 rating decision.  On October 13, 2005, he filed a claim for an increased disability rating.  His claim was denied by way of the April 2006 rating decision.  The Veteran subsequently appealed the denial of his claim.

In the present case, the Veteran's service-connected PTSD is currently rated as 50 percent disabling pursuant to the criteria set forth in Diagnostic Code 9411.  Under Diagnostic Code 9411, the next-higher, 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

The claims file includes the Veteran's VA treatment records showing regular treatment for his psychiatric symptomatology.  Treatment records dated in October 2005 and December 2005 treatment record shows that he presented with a constricted affect and he reported having intrusive memories of war.  Overall, treatment records dated from June 2005 to October 2006 show that he was neat in appearance, and had no gross impairments in his thought processes, memory, judgment, or insight.  In November 2005, he reported having dreams that ended up with him fighting in his sleep.  In August 2006, he reported still feeling depressed, at times.  An August 2006 mental health note documents his report of feeling anger towards others and his tendency to isolate himself; his PTSD symptoms included isolation, depression, and irritability.  The Veteran reported still experiencing period intrusive thoughts and sleep impairments in January 2007.  His GAF scores from November 2004 to October 2006 were reported as:  48 (11/04); 48 (4/05); 48 (7/05); 46 (11/05); 44 (12/05); 44(1/06); and 44 (2/06); 48 (5/06); 49 (5/06); 46 (8/06); 48 (10/06); 49 (10/06); 

The Veteran underwent a VA PTSD examination in February 2006, at which time the claims file was reviewed.  The Veteran reported that he was unemployed, married, and that he had a good relationship with his two children.  He reported his psychiatric symptoms as:  difficulty sleeping; nightmares; frequent intrusive memories of Vietnam often triggered by things in the environment; avoidance of stimuli that reminded him of Vietnam; an exaggerated startle response; an intolerance of crowds; irritability.  He stated that he had only one meaningful friendship and that he tried to avoid people as much as possible.  The Veteran further stated that he had poor concentration and that he had difficulty with his memory.  He expressed thoughts of wanting to put his fists through a wall.  He also reported having passive suicidal ideations, but denied any specific plan or intent.  He also described thoughts of wanting to go into the woods and escape or disappear.

The mental status examination revealed that the Veteran was neat in appearance and that he demonstrated good personal hygiene.  The Veteran's mood was dysphoric and his affect was congruent with his mood.  He maintained good eye contact throughout the examination and did not exhibit any inappropriate behaviors.  There was no speech impairment noted on examination.  His thought content and processes were within normal limits.  There was no evidence of hallucinations or delusions or of gross memory loss or impairments.  While the Veteran expressed passive suicidal ideations, without any specific intent or plan, he denied having any homicidal thoughts.  The examiner determined that he was able to maintain his personal hygiene and perform his activities of daily living.  She noted that the Veteran was unemployed; however, she concluded that his PTSD symptoms did not have a big impact on his work.  The examiner reiterated that the Veteran essentially had no meaningful social relationships and that he tried to avoid people as much as possible.  Due to the chronicity of his symptoms, she concluded that the Veteran's prognosis remained guarded.  His GAF score was 50.

In November 2006, the Veteran underwent a second VA PTSD examination.  He reported that he had been unemployed since 2002 and that he had significant conflicts with his past supervisors and coworkers.  The Veteran stated that he was married and that he had two children, with whom he enjoyed fairly good relationships.  He reported having continued problems being around people and stated that he isolated himself a great deal.  The examiner noted that the Veteran regularly attended outpatient treatment for his PTSD and that the medication used to treat his symptoms was recently increased, without notice of any significant difference.  Additional psychiatric symptoms included:  constant feelings of intense nervousness; difficulty sleeping; nightmares; frequent intrusive memories; avoidance behaviors; social isolation; hypervigilance; decreased concentration; and irritability.  He expressed thoughts of wanting to hurt other people, but denied any suicidal ideations.  The Veteran reportedly had one friend, but did not socialize otherwise.  He also expressed experiencing decreased motivation and interest in past leisure activities.  

The mental status examination revealed that the Veteran demonstrated good personal hygiene.  He was pleasant and cooperative during the examination, and alert and oriented times four.  The Veteran's speech was of normal rate and was linear and coherent.  His mood was dysphoric and his affect was congruent with his mood.  The Veteran's thought content and processes were within normal limits and there was no evidence of delusions or hallucinations.  He did not demonstrate any inappropriate behaviors.  He expressed his thoughts of wanting to hurt others, but denied having any specific homicidal target, plan, or intent.  There was no evidence of gross memory loss or impairments.  

The examiner determined that the Veteran continued to meet the criteria for a PTSD diagnosis.  She stated that the Veteran's described symptoms fell within the severe range and that they occurred daily.  His GAF was 50.  The examiner highlighted the Veteran's report of significant difficulty getting along with past coworkers and supervisors.  Due to this, the examiner opined that the Veteran would have difficulty functioning in an employment setting in which he had to interact with a number of other people.  She also noted that the Veteran had no significant social relationships and that he looked for excuses to get away from people.  She relayed that although he was enrolled in group therapy, he sometimes could not get out attend the group meetings because he could not face going into a group of people.  The examiner further highlighted his reports of a decreased interest in recreational activities and his report that he sometimes was unable to even leave his bedroom.  She determined that the Veteran had noted limited response to treatment due to the chronicity of his symptoms and concluded that his prognosis was guarded.  

The Veteran's VA treatment records show that he underwent a PTSD consultation/evaluation in February 2007.  He reported having a history of sleeping problems, nightmares, flashbacks, intrusive thoughts, irritability, crying spells, and avoidance of war-related news and movies.  The Veteran stated that he did not like being around crowds and had a few hobbies.  While he no longer enjoyed hunting, he liked spending time alone in the woods.  He also reported experiencing increased depression following the recent deaths and illnesses of his family members.  The mental status examination revealed that the Veteran was casually dressed, with appropriate grooming and hygiene.  He was alert, oriented, and cooperative.  He described his mood as "extremely bad," and he presented with a constricted affect.  His and insight appeared fair to good.  The diagnosis of PTSD was continued and his GAF score was reported as 48.

Subsequent treatment records show continued treatment for his psychiatric symptomatology.  A July 2007 treatment record documents his report of feeling "edgy, jittery, and easily startled by noise," despite an increase in his psychiatric medication; he reported feeling anxious.  On the clinical assessment, he was neatly groomed, with a constricted affect, and mildly distressed mood.  The Veteran's stream and content of thought were normal, and his memory and cognition were grossly intact.  A November 2007 treatment record shows that he reported feeling anxious and experiencing a lot of stress with the death of his family members.  During a June 2008 psychiatric consultation, the Veteran reported some improvement with his mood through the use of medication.  However, he essentially expressed difficulty with his PTSD group therapy sessions, as he disliked "crowds."  Treatment records dated from January 2007 to June 2008 show that his GAF scores were:  45 (1/07); 49 (7/07); 44 (7/07); 44 (11/07); 43 (3/08); and 47 (6/08).  

Having reviewed the evidence of record, the Board finds that a 70 percent rating is warranted for the Veteran's service-connected PTSD.  Overall, the evidence of record shows that the Veteran experienced social impairment with deficiencies in most areas.  The Veteran's own testimony and the medical evidence of record demonstrates that his PTSD was characterized by sleep difficulties, intrusive thoughts, irritability, depression, anxiousness, impairments in concentration and memory, hypervigilance, decreased motivation and interest in leisure activities, violent thoughts, and passive suicidal and homicidal ideations.  The medical evidence of record also indicates that the Veteran had difficulty adapting to stressful situations and impaired impulse control, as demonstrated by his February 2006 and February 2007 reports describing his preference to spend time alone in the woods, his February 2006 and November 2006 reports describing feelings of violence towards property and other people, and his frequent reports of an inability to tolerate crowds.  Indeed, the Veteran consistently reported having difficulty with irritability throughout the period on appeal.  While the Veteran did not demonstrate an inability to establish and maintain effective relationships during this time period, he only maintained relationships with a few family members and one friend, and preferred to isolate himself from others.  

Similarly, the evidence of record supports a finding of occupational impairments to warrant the next-higher disability rating.  The evidence of record shows that the Veteran did not worked during this appeal period.  In this regard, the Board highlights his November 2006 report of a history of significant problems with coworkers and supervisors.  The Board also notes the November 2006 VA examiner's opinion that the Veteran would have difficulty functioning in an employment setting in which he had to interact with a number of other people.  Moreover, the Veteran's GAF scores have ranged from 43 to 50 during the pendency of this appeal, which is indicative of serious symptoms and a serious impairment in social and occupational functioning.  Given the Veteran's current symptomatology, and resolving all doubt in his favor, a 70 percent disability rating is warranted for the Veteran's PTSD.

The Board recognizes the February 2006 VA examiner's opinion that the Veteran's PTSD did not have a big impact on his work.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Here, the February 2006 examiner's opinion does not give adequate consideration to the Veteran's competent and credible lay statements as to the impact of his PTSD symptomatology on his occupational relationships.  Indeed, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 481 F.3d 1331 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the February 2006 examiner's opinion carries less probative weight than the additional medical and lay evidence of record.  In any case, the Board reiterates that a later November 2006 VA psychiatric examination report indicates that the Veteran would have difficulty with maintaining employment.  Essentially, the preponderance of the evidence indicates that a 70 percent rating is warranted for the Veteran's PTSD for the period currently on appeal.

In reaching the above determination, the Board acknowledges that the evidence does not show that the Veteran's disability was manifested by obsessional rituals, disturbances of speech, spatial disorientation, serious or frequent neglect of personal appearance and hygiene, or near-continuous panic or depression affecting his ability to function independently.  However, resolving all reasonable doubt in the Veteran's favor, the Veteran's social and occupational impairments more closely approximates the criteria for a 70 percent evaluation.  

The Board further finds, however, that the preponderance of the evidence is against a finding that the Veteran's PTSD is productive of total occupational and social impairment due to such systems as outline in the diagnostic code.  The medical evidence affirmatively shows that he does not suffer from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibit grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  The medical evidence also reflects that he is not disoriented to time or place and does not have memory loss for names of close relatives, own occupation or own name.  As such, the criteria for a 100 schedular evaluation have not been met.

Additionally, the Board has considered the Veteran's statements as to the nature and severity of his PTSD symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned herein for the Veteran's PTSD contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  Indeed, while a higher rating is available for the Veteran's disability, his symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record shows that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, for the entire period of the appeal.  As there appears to be no identifiable time during this period on appeal during which this disability manifested symptoms meriting a disability rating in excess of what has been assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  


ORDER

A 70 percent disability rating for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


